United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-3124
                                     ___________

Louise N. Gordon,                         *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Edward L. Winer; Susan C.                 *
Rhode; Moss & Barnett, a                  *      [UNPUBLISHED]
Professional Association,                 *
                                          *
              Appellees.                  *
                                     ___________

                        Submitted:   March 10, 1997

                            Filed:   April 4, 1997
                                     ___________

Before MAGILL, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Louise N. Gordon appeals the district court’s1 grant of summary
judgment   for   the    defendants   in    this   diversity   action   for   attorney
malpractice and related claims.           The district court held that Gordon is
collaterally estopped from relitigating issues previously decided in a
Minnesota state court proceeding awarding an attorneys’ lien against her.
Having reviewed the record and the parties’ briefs, we conclude that the
district court did not err in




     1
     The Honorable Donald A. Alsop, United States District Judge
for the District of Minnesota.
its grant of summary judgment.   Accordingly, we affirm.   See 8th Cir. R.
47B.


       A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-